DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 16 June, 2021. 
The amendments have been entered, and accordingly, claims 1-6, 9-11, and 13-19 remain pending, wherein claims 7-8 and 12 are cancelled and claims 14-19 are new.

Drawings
The drawings were received on 16 June, 2021.  These drawings are accepted.

Specification
Amendments to the abstract were received on 16 June, 2021. These amendments obviate the objections set forth within the Non-Final Rejection mailed on 16 March, 2021. These amendments to the abstract are entered.
More so, amendments to the specification were received on 16 June, 2021. These amendments correct for the objections set forth within the Non-Final Rejection mailed on 16 March, 2021. These amendments to the specification are entered.

Claim Objections
Claim 1 and 15 objected to because of the following informalities:  
Claim 1 recites, “said thermally insulating element material”, in line 13, which should be corrected to  - - said thermally insulating 
Claim 15 recites “wherein the physical states into which the physical states into which the PCM may be changed are liquid and solid states, respectively”, in lines 1-2, which should be corrected to delete repeated wording. Thus, the claim should be corrected to - - wherein the physical states into which  - -
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, “air conditioning means” is being identified as invoking 112(f), or 112, sixth paragraph, as recited in claims 1 and 13, and further, “thermally insulating element” in claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite, “the open pores have sizes of less than 2mm” when describing the open-cell structure of the porous matrix of the internal thermal barrier, which is considered to be new matter. Looking at the specification, the thermally insulating material is described to have a pore size of 2mm or less, at least, so as to ensure proper thermal insulation and provide resistance of aging of the VIP enclosure, which refers to the thermally insulating material within the vacuum enclosure (see pg. 6, line 25 – pg. 7, line 14). Further, a review of the specification provides recitation of the internal thermal barrier’s porous matrix containing a matrix which has open pores that can differ in size and volume, but it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or joint inventor, had possession of the claimed invention, at the time the invention was effectively filed (see pg. 8, line 21- pg. 9, line 3). Due to this, the recitation that the open pores of the internal thermal barrier being provided with port sizes less than 2mm is considered to be new matter. For examination purposes, the claim is being interpreted to recite the expanding foam has open pores.
Claim 14, which is newly presented, recites, “the open pores have sizes of less than 1 micron” when describing the open-cell structure of the porous matrix of the internal thermal barrier, which is considered to be new matter. Looking at the specification, the thermally insulating material is described to have a pore size of 2mm or less, at least, so as to ensure proper thermal insulation and provide resistance of aging of the VIP enclosure, which refers to the thermally insulating material within the vacuum enclosure (see pg. 6, line 25 – pg. 7, line 14). Further, a review of the specification provides recitation of the internal thermal barrier’s porous matrix containing a matrix which has open pores that can differ in size and volume, but it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or joint inventor, had possession of the claimed invention, at the time the invention was effectively filed (see pg. 8, line 21- pg. 9, line 3). Due to this, the recitation that the open pores of the internal thermal barrier being provided with port sizes less than 2mm is considered to be new matter. For examination purposes, the claim is being interpreted to recite the open pores have a size.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites, “wherein the physical states of the PCM are respectively liquid and solid, and said PCM is encapsulated in capsule and defines a volume loaded of up to: 85% of the volume of the expanding foam and of said capsules, when the PCM material is in the solid, state, and/or 95% of the volume of the expanding foam and of the capsules when the PCM is in the liquid state”, which renders the claim indefinite. Particularly, it is unclear how more than 100% of the volume of the foam and said capsules can be provided with the solid and liquid states of the PCM material, as encompassed by the claim. As best understood within the ordinary skill within the art, it is not possible for more than 100% of a material to be filled with another material, as the material to be filled, such as the capsules/foam, are provided with some volume taking up space, and any remainder volume would then necessarily be filled with the filling material, such as the PCM. Therefore, if the instance, such as provided by the claims, of 85% solid state PCM and 95% liquid state PCM are loaded into the volume of the foam and capsules, then what volume is left for the foam/capsules to make up? Is the volume to be the available volume within the foam/capsules, and if so, how can more than 100% volume be provided with a combination of liquid and solid states? More so, the claim appears to provide that the volume of the PCM changes dependent upon the state, but how can more or less be added to the foam when it is enclosed within the foam? The specification at page 13, lines 14-19 provide, “The capsule load may account for up to 85% of the foam and capsules volume when the PCM is in the crystal state. The foam will be responsible for absorbing the 10% to 15% variation in capsule volume when the PCM is in the liquid state. The capsule load may account for up to 95% of the foam and capsule volume when the PCM is in the liquid state”, which is similar to the claim limitations. It is unclear the connection between the specification and the claimed invention of dependent claim 11, but it appears that the volume of the foam and capsules contain a percentage of the PCM material in one phase (e.g., liquid or solid of initial volume), while a remainder of the volume of the foam and capsules contain a percentage of the PCM material in the other phase (e.g., phase, liquid or solid, not used in initial volume). However, if the PCM material is encapsulated, based on BRI to be encased or enclosed entirely within a capsule, how would the foam and capsule volume change based on the state of the PCM? Therefore, for examination purposes, it is being interpreted the claim is directed to the physical states of the PCM are respectively liquid and solid, and said PCM is encapsulated in capsule defining a volume load of a volume of the foam and capsules when the PCM material is in the solid state and a corresponding volume of the foam and capsules when the PCM material is in the liquid state. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008).
As to claim 1, PAUSE discloses a vehicle (figure 1A; abstract, lines 1-5) comprising a passenger compartment (automotive interior discussed in col.3, line 19 and col.4, lines 44-52) surrounded by walls interposed between the passenger compartment and an external environment (walls at least shown in figure 1A, such as the headliner wall of the roof, 1A; col.4, line 45), wherein at least one of said walls(1A) is provided with:
an internal barrier(3; col.6,l ines1-2) comprising a porous matrix (col.5,lines 44-67) and a PCM (col.5, lines 25-67) having a temperature range at which the PCM changes of physical state (col.5, lines 25-43) to manage a temperature within an optimal margin, in the passenger compartment (col.4,line 59 – col.5,line 3), and
a thermally insulating material (2; col.6,lines 4-5),
wherein:
from inside the vehicle where the passenger compartment is situated, towards outside where the external environment is situated, the vehicle comprises the internal thermal barrier covered by said thermally insulating material (see annotated figure 1,in view of col.6, lines 1-13, which provides structure 4 being the layer facing the passenger compartment and the PCM/foam layer, described in col.5, lines 44-67, as being between the thermally insulating material, 2, and the structure,4, so as to provide the claimed layering),
the vehicle furthermore comprises air condition means for condition in the passenger compartment (col.4, lines 64-67,in view of known air-conditioner concepts discussed in col.1, lines 18-39), and the porous matrix of the internal barrier has open pores that differ according to a physical state of the PCM (col.5, lines 44-67 which provides  foams or textile material fabrics with the PCM loaded directly therein, wherein at least polyurethane foam is a known open cell foam structure, such that the open cells thereof differ based on whether the PCM loaded therein have melted or crystallized due to change of state within the PCM), thus varying the thermal conductivity within the internal thermal barrier (which the structure is capable thereof, as this is seen as a result of the PCM being loaded into the open pores of the porous matrix, of the at least a polyurethane foam, which changes between liquid and solid dependent upon reaching the necessary temperature to cause the physical phase change).
Furthermore, PAUSE discloses the vehicle has an air-conditioner, which is well-known, old, and common knowledge to be used for conditioning the interior of a vehicle, through heating, cooling, and propelling air (commonly ductwork has a blower unit which propels air through an evaporator and heater core to adjust the air as necessary, wherein the blower unit speed and air temperature are adjusted by a user to achieve a desired comfort level within the passenger compartment). Again, the Examiner is citing OFFICIAL NOTICE to identify that such teachings are capable of instant and unquestionable demonstration as being well-known. Further, while not required in view of OFFICIAL NOTICE, the Examiner is citing examples of air-conditioners within vehicle applications (US 4,440,212; US 2005/0028547 A1; US 9,025,942 B2), in view of Applicants arguments at Remarks under the 35 U.S.C. 103 section (see Applicant’s Remarks for arguments related to Official Notice and Inherency of the air being in contact with the interior of a vehicles surface, as the pages are unnumbered), which supply an air to the interior of the vehicle, which any person skilled within the art would understand that air circulation to the interior of the vehicle, whether it be by windows or ventilation through the air-conditioning system is necessary to supply an adequate amount of air to the interior of the vehicle for simply conditioning the air supplied to the interior of the vehicle.  By supplying the air to the interior of the vehicle through the air conditioner, in addition to other air supplies which are necessary to ensure appropriate amount of air within the vehicle (an adequate amount of air is necessary to ensure a user or passenger does not suffocate from lack of oxygen, which is common sense), it is understood that the air circulates through the passenger compartment to provide the necessary comfort(heating/cooling) and appropriate air quality, which includes coming into contact with the various surfaces of the interior of the vehicle, as the air takes up space within the volume defined by the interior of the vehicle (well-known and old volumetric concept of gases due to the kinetic energy of the gas molecules being larger than the attractive forces between molecules).  Due to this, the air which is supplied, would, at least, be in thermal communication with these interior surfaces, which includes the interior layer of the passenger compartment roof (e.g., structure 4 of roof of PAUSE), which convection would necessarily take place between the interior layer of the passenger compartment roof and the air, and further, conduction between the interior thermal barrier, which includes the porous material and PCM, takes place between the interior layer of the passenger compartment roof and the internal thermal barrier layer of the vehicle. This would necessarily cause the air, at least partly supplied from the air conditioner, to be in thermal exchange with the PCM, via at least convection and conduction which takes based on known concepts to those having ordinary skill within the art, in addition to well-known laws of thermodynamics and heat transfer.


    PNG
    media_image1.png
    787
    1532
    media_image1.png
    Greyscale

Annotated Figure 1 of PAUSE
As to claim 9, PAUSE discloses wherein the PCM comprises several phase change materials (Table 1; col.2,lines 23-26; col.5, lines25-43) having different temperature ranges of change of physical state dispersed in a medium (Table 1; col.2,lines 23-26; col.5, lines 25-43, wherein the medium could be paraffin, in addition to a combination of PCM’s listed in Table 1).

As to claim 10, PAUSE discloses wherein the phase change materials comprise:
a first PCM having a temperature range of change of physical state (Table 1; col.2, lines 23-26; col.5, lines 25-43, wherein a plurality of PCM’s may be used together), and
a second PCM having a temperature range of change of physical state of between 25°C and 40°C (Table 1; col.2, lines 23-26 and col.5, lines 25-43).
However, PAUSE does not explicitly disclose wherein the first PCM has a physical state change between 17°C and 25°C. 
PAUSE, however, recognizes that paraffin, or other PCM materials, may be used to realize a desired temperature rang in which phase change will take place (col.2, lines 23-26) and further to select the melting temperature range of the phase change material to ensure that heat absorption starts when the temperature increase exceeds the comfort range, and wherein dependent upon car models the device is applied the temperature range may vary (col.5, lines 38-43). Therefore, the temperature range of the PCM, in particular the first PCM, is seen as a result-effective variable, i.e., a variable which achieves a recognized result. In this case, the melting temperature range is selected based on the desired temperature at which the PCM should begin a heat absorption, in addition to necessary considerations of the application, e.g., different vehicles, the PCM is applied to. In view of this, as the general conditions of the claim are disclosed by PAUSE (more than one PCM being used of which can have different phase change temperatures between physical states), it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP§2144.05 – II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PAUSE to include the first PCM within the described temperature range for the reasons recognized by PAUSE above.

As to claim 11 (as interpreted in the rejection of claim 11 under 35 U.S.C. 112(b)), PAUSE discloses the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and said PCM is encapsulated in capsule (col.5, lines 55-67) defining a volume load of a volume of the foam and capsules when the PCM material is in the solid state and a corresponding volume of the foam and capsules when the PCM material is in the liquid state(as there is a volume of solid, liquid, or combination of liquid or solid based on the temperature of the PCM, as suggested by col.6, lines 14-33, which provides the physical state of change is not instantaneous, but gradual). 

As to claim 13, PAUSE discloses a method for thermally managing air(col.4, line 44- col.5,line 5) in a vehicle (figure 1A; abstract, lines 1-5) passenger compartment (automotive interior discussed in col.3, line 19 and col.4, lines 44-52) surrounded by walls interposed between the passenger compartment and an external environment (walls at least shown in figure 1A, such as the headliner wall of the roof, 1A; col.4, line 45), in which method:
at least part of the walls(at least 1A, or even the dashboard, 3A) are provided with:
an internal barrier(3; col.6,l ines1-2) containing, in a porous matrix (col.5,lines 44-67), a PCM (col.5, lines 25-67) having a temperature range of change of physical states (col.5, lines 25-43) between liquid and solid (Table 1; col.2, lines 24-33; col.5,lines25-43) to manage a temperature within an optimal margin, in the passenger compartment (col.4,line 59 – col.5,line 3), 
and a thermally insulating element (2; col.6,lines 4-5), and
the vehicle is placed in said external environment (such as the environments/environmental conditions discussed in col.4,line 44 – col.5, line 3), so that the PCM is in a solid state (as vehicles may be positioned within a multitude of  environments which includes various climates, including those which have temperatures well below 25.4°C, which is the lowest solidification temperature of the PCM suggested by PAUSE, then the car being positioned within an environment below such temperature, then the PCM, composed of any of those suggested in Table 1 would be in a solid state),
wherein:
 from inside the vehicle where the passenger compartment is situated, towards outside where the external environment is situated, the vehicle comprises the internal thermal barrier covered by said thermally insulating element (see annotated figure 1,in view of col.6, lines 1-13, which provides structure 4 being the layer facing the passenger compartment and the PCM/foam layer, described in col.5, lines 44-67, as being between the thermally insulating element, 2, and the structure,4, so as to provide the claimed layering), and
the porous matrix is a porous opened-pore matrix (col.5, lines 44-67 which provides  foams or textile material fabrics with the PCM loaded directly therein, wherein at least polyurethane foam is a known open cell foam structure).
Furthermore, PAUSE discloses the vehicle has an air-conditioner, which is well-known, old, and common knowledge to be used for conditioning the interior of a vehicle, through heating, cooling, and propelling air (commonly ductwork has a blower unit which propels air through an evaporator and heater core to adjust the air as necessary, wherein the blower unit speed and air temperature are adjusted by a user to achieve a desired comfort level within the passenger compartment). Again, the Examiner is citing OFFICIAL NOTICE to identify that such teachings are capable of instant and unquestionable demonstration as being well-known. Further, while not required in view of OFFICIAL NOTICE, the Examiner is citing examples of air-conditioners within vehicle applications (US 4,440,212; US 2005/0028547 A1; US 9,025,942 B2), in view of Applicants arguments at Remarks under the 35 U.S.C. 103 section (see Applicant’s Remarks for arguments related to Official Notice and Inherency of the air being in contact with the interior of a vehicles surface, as the pages are unnumbered), which supply an air to the interior of the vehicle, which any person skilled within the art would understand that air circulation to the interior of the vehicle, whether it be by windows or ventilation by an air-conditioner system is necessary to supply an adequate amount of air to the interior of the vehicle for simply conditioning the air for comfort of a user.  By supplying the air to the interior of the vehicle through the air conditioner, in addition to other air supplies which are necessary to ensure appropriate amount of air within the vehicle (an adequate amount of air is necessary to ensure a user or passenger does not suffocate from lack of oxygen, which is common sense), it is understood that the air circulates through the passenger compartment to provide the necessary comfort (heating/cooling) and appropriate air quality , which includes coming into contact with the various surfaces of the interior of the vehicle, as the air takes up space within the volume defined by the interior of the vehicle.  Due to this, the air which is supplied, would, at least, be in thermal communication with these surfaces, which includes the interior layer of the passenger compartment roof (e.g., structure 4 of roof of PAUSE), which convection would necessarily take place between the interior layer of the passenger compartment roof and the air, and further, conduction between the interior thermal barrier, which includes the porous material and PCM, takes place between the interior layer of the passenger compartment roof and the internal thermal barrier layer of the vehicle. This would necessarily cause the air, at least partly supplied from the air conditioner, which is conditioned to a temperature degree, generally selected by a user for comfort, to be propelled into the interior of the vehicle so as to provide adjustment of the vehicle interior temperature. In addition to this, the conditioned air supplied to the interior would be in thermal exchange with the PCM, via at least convection and conduction which takes based on known concepts to those having ordinary skill within the art, in addition to well-known laws of thermodynamics and heat transfer, which dependent upon the temperature selected may be higher than the liquefaction temperature of the PCM named within Table 1 or column 5, lines 25-43, so as to provide liquefaction of the PCM. More so, PAUSE does not explicitly disclose wherein the temperature of the passenger compartment is increased to more than 20°C, so as to provide the liquefaction to the PCM, but it would be evident based on the disclosure of PAUSE, that in order to make the use of the PCM’s described usable to store heat (and later release), the interior temperature of the vehicle would necessarily need to be greater than 28.2°C, the lowest liquefaction temperature of any of the PCM’s of PAUSE (see Table 1). In view of this, PAUSE described, in a reasonable manner with common knowledge, well-known, and old concepts, that the vehicle is placed within an environment which the PCM is in a solid state, such that the air conditioner would be known provide conditioning to air to increase the temperature of the vehicle to be greater than 20°C such that the PCM, which is in thermal communication via at least convection and conduction, with the air so as to provide liquefaction of the PCM, thereby making the device of PAUSE usable (through the storage of energy), as the lowest melting point of the PCM’s described by PAUSE is 28.2°C. See MPEP §2112.01-2112.02 and 2144.03.
Last, it will be noted, according to MPEP §2111.04-II, “The broadest reasonable interpretation of a method(or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. In this case, “if the temperature in the passenger compartment above a threshold, fresh conditioned air derived from the air conditioning means is introduced into the passenger compartment, in thermal exchange with said PCM, so that the incoming fresh air causes solidification of said PCM,…  so that said solidification, causes a decrease in thermal conductivity in the internal thermal barrier” includes when the condition of the temperature in the passenger compartment is below a threshold and above a threshold. Due to this, the claimed functionality within the method is not required, and the claim is being interpreted in terms of the condition when the passenger compartment is below a threshold, such that the recited method steps following the condition of the contingent claim are not required as the contingent limitation has not occurred. 

As to claim 14, PAUSE discloses wherein the open pores have a size(col.5,lines 44-67 provide various foams which provide open cellular structure, such as polyurethane, which have a size so as to be constructed with the open cell structure).

As to claim 15, PAUSE discloses wherein the physical states into which the PCM may be changed are liquid and solid states, respectively (Table 1; col.5, lines 25-43).

As to claim 16, PAUSE discloses wherein the PCM has a temperature range, for change of physical states between liquid and solid, between 15°C and 40°C (Table 1; col.5, lines 25-43).

As to claim 18, PAUSE discloses wherein the thermally insulating material is a foam (col.6, lines 4-5).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of MARSHALL (US 2006/0272281 A1 – published 7 December, 2006).
As to claim 2, PAUSE discloses wherein the porous matrix comprises and expanding foam (col.5, lines 44-47 which includes a polyurethane foam, which is an expanding foam) loaded with said PCM (col.5, lines 44-67), but does not explicitly disclose, the porous matrix is adapted to absorb, by deforming in size and volume said open pores, variations in volume of the PCM according to the physical state of the PCM.
However, MARSHALL, which is relevant to the particular problem being addressed by the Applicant (e.g., variations in volume due to the change in state of the PCM loaded into the porous matrix), teaches that it is known to provide the matrix holding the phase change material to be flexible (par. 29, lines 1-3). In particular, the flexibility of the porous matrix, enables accommodation of the volume changes accompanied by the phase change of the PCM (par. 29, lines 1-3), such that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the porous matrix of the internal thermal barrier is flexible for the purposes of accommodating such volumetric changes due to the PCM changing physical state. Due to this, it would be understood that the porous matrix of PAUSE, which included open-cellular foam structures, should be made flexible, such that the porous matrix is adapted to be flexible(so as to be able to deform in size and volume, due to a pliant nature understood by the flexibility) , to accommodate the changes in volume due to the physical changes of the PCM between different states.

As to claim 3, PAUSE, as modified by MARSHALL, further discloses wherein the expanding foam comprises an elastomer-based expanding foam (col.5, lines 44-47), and the expanding foam has open pores (col.5,lines 44-67 provide various foams which provide open cellular structure, such as polyurethane).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of UKRAINCZYK (NPL: Thermophysical Comparison of Five Commercial... - UKRAINCZYK (2010)).
As to claim 4, PAUSE discloses wherein:
the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and more so wherein one PCM used may be paraffin.
With paraffin being used as one of the various PCM possible, it is provided that there is a thermal conductivity ratio between a situation wherein the PCM, which could be paraffin, is fully solid and a situation in which the PCM, which could be paraffin, is fully liquid to be between 1 and 10 (see NPL:  Thermophysical Comparison of Five Commercial Paraffin Waxes as Latent Heat Storage Materials - UKRAINCZYK (2010) at Table 1, at least, which provides for one of the examples that the ratio would be between 0.339 or 0.346 and 0.167. In either case the ratio would be 0.339/0.167 and 0.346/0.167 which are between 1 and 10). Therefore, it would have been provided that through the use of paraffin, either alone or in combination with the PCM’s suggested in Table 1 and column 5, lines 35-38, recognized by PAUSE, that the internal thermal barrier has a ratio between the fully solid and fully liquid states of the PCM to be between 1 and 10.

As to claim 5, PAUSE discloses wherein:
the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and more so wherein one PCM used may be paraffin.
With paraffin being used as one of the various PCM possible, it is provided that there is a thermal conductivity ratio between a situation wherein the PCM, which could be paraffin, is fully solid and a situation in which the PCM, which could be paraffin, is fully liquid to be between 1 and 10 (see NPL:  Thermophysical Comparison of Five Commercial Paraffin Waxes as Latent Heat Storage Materials - UKRAINCZYK (2010) at Table 1, at least, which provides for one of the examples that the ratio would be between 0.339 or 0.346 and 0.167. In either case the ratio would be 0.339/0.167 and 0.346/0.167 which are between 1 and 10). Therefore, it would have been provided that through the use of paraffin, either alone or in combination with the PCM’s suggested in Table 1 and column 5, lines 35-38, recognized by PAUSE, that the internal thermal barrier has a ratio between the fully solid and fully liquid states of the PCM to be between more than one 1 and 10.

Claim 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of SMITH (US 9,726,438 B2 – patent published 8 August, 2017).
As to claim 6, PAUSE does not further disclose wherein the thermally insulating material is arranged in a vacuum enclosure.
However, SMITH is within the relevant field of endeavor provided a technique of thermal insulation (abstract, line 1), teaches that there is much concern within the area to provide thermal insulation elements that have much lower thermal conductivity than that of air (col.1, lines 38-43), as this provide higher energy efficiency (col.1, lines 38-39). SMITH discloses that one known technique is vacuum insulation panels, wherein a barrier material is partially evacuated. Doing so allows a thermal conductivity of the barrier to be less than 0.002 W/mK at ambient temperature which is an order of magnitude lower than conventional techniques, and significantly lower than the thermal conductivity of air (col.1, line 37 and col.2, lines 26-37). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PAUSE to incorporate the thermally insulating element as being a material within a vacuum enclosure, as taught by SMITH through known techniques within the field of endeavor to improve upon current conventional techniques, for the purposes of significantly decreasing the thermal conductivity of the thermally insulating element.

As to claim 17, PAUSE, as modified, further discloses wherein the PCM has a temperature range, for change of physical states between liquid and solid, between 17°C and 35°C (Table 1; col.5, lines 25-43).

As to claim 19, PAUSE, as modified, further discloses wherein the thermally insulating material is a foam (col.6, lines 4-5).

Response to Arguments
Applicant's arguments filed 16 June, 2021, with regards to claim 11, have been fully considered but they are not persuasive. 
In particular, the Applicant has amended the claim to provide that the limitation includes a change in physical state of the PCM to be between liquid and solid states, and the PCM to be encapsulated within capsules. See Applicant’s Remarks at page 4(as best determined by the Examiner as the pages are unnumbered).  However, the Applicant has not addressed the issue raised by the Examiner, with regards to: In the instance, such as provided by the claims, of 85% solid state PCM and 95% liquid state PCM are loaded into the volume of the foam and capsules, then what volume is left for the foam/capsules to make up? Is the volume to be the available volume within the foam/capsules, and if so, how can more than 100% volume be provided with a combination of liquid and solid states? More so, the claim appears to provide that the volume of the PCM changes dependent upon the state, but how can more or less be added to the foam when it is enclosed within the foam? The specification does not provide clarification, nor does the amendments submitted within the reply field on 16 June, 2021 by the Applicant. Due to this, the Examiner maintains the rejection of the claim under 35 U.S.C. 112(b).

Applicant’s arguments, see pages 5-8(as best determined by the Examiner as the pages are unnumbered). , filed 16 June, 2021, with respect to the rejection(s) of claim(s) 1-6, 7-11, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art (PAUSE US 7,320,357 B2), which discloses a thermal management structure, as characterized by a porous material with PCM loaded therein and thermally insulating material, which is applied to a vehicle to control heat absorption and heat release within a vehicle by applying the structure to at least one wall of the vehicle. In addition, the Applicant does argue the use of inherency at page 5 which the Examiner further utilized within the rejections submitted herein. In particular, the Applicant argues the use of the Examiner’s terminology “could” when describing the air to be supplied to the interior surface of the vehicle, which would then be in heat exchange with the PCM of the internal thermal barrier. First and foremost, air-conditioners supply air to a vehicle interior is known. Applicant does not argue this point, in particular, and thereby, is taken as an admission of prior art (Examiner does provide examples nonetheless herein in the rejections of claims 1 and 13). See MPEP§2144.03. More so, when air is provided into the interior of the vehicle, through known air-conditioning techniques, the air acts as any other gas would. It takes the shape and volume of the interior of the vehicle, and through movement of the gas molecules, bounces off of the interior surfaces of the vehicle. This is a known concept of gas molecules with regards to volume.  Due to this, circulation occurs within the gas molecules to exchange heat through convection, through the movement of the air, and conduction, through communication with the interior wall surfaces of the vehicle. Due to this, the air is in contact with the interior surfaces of the vehicle, and thereby, are in thermal communication through known methods of heat transfer to provide communication to the PCM within the wall, i.e., headliner of the vehicle. Further, if such heat transfer and communication did not exist, then the operational concept described by PAUSE would not provide that the interior of the vehicle can be thermally controlled via the use of the PCM within the foam matrix, nor the present invention. Due to this, the Examiner is not persuaded to Applicant’s arguments regarding inherency, as it seemingly suggests that the present invention is inoperable, if heat transfer could not take place between air within the vehicle (through conduction and convection and the fact that air takes up the space of the interior of the vehicle) and the internal thermal barrier through known heat transfer concepts and gas volume concepts/movement concepts. Due to this, the Examiner is not persuaded to Applicant’s inherency argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/9/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763